Citation Nr: 1226798	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-01 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1947 to January 1950.  He died in May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In October 2011, the Board reopened the appellant's claim seeking service connection for the cause of the Veteran's death, and remanded the matter for additional development and to satisfy notice requirements.  In July 2012, additional evidence was received from the Veteran's former healthcare provider.  Although it was not submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration, the appellant's representative subsequently provided a waiver for this information.  See July 2012 written argument from the appellant's representative.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.




REMAND

The appellant seeks service connection for the cause of the Veteran's death.  According to his death certificate, his immediate (and only) cause of death was an abdominal aortic aneurysm due to, or as a consequence of, diffuse cardiovascular disease (for 20 years).  

It is the appellant's contention that the Veteran's death was brought on by a chain of events that started with his service-connected pleural tuberculosis.  Namely, it is her belief that this disability caused the Veteran to have severe coughing spells that affected his balance.  She asserts that on the day of his death he was suffering from such a coughing spell when he lost his balance, hit his stomach on a bed, and ruptured an abdominal aortic aneurysm.  

In support of her claim, the appellant submitted an April 2008 letter from J.C.L., D.O., the Veteran's private healthcare provider, who stated that the Veteran had been followed by his office "for about a decade prior to his death," and that it was his belief that the Veteran's cause of death was a ruptured abdominal aortic aneurysm "and that a trip and fall may have precipitated the rupture of that aneurysm."  He noted that several days prior to the Veteran's death, he had been seen in the office with complaints of a persisting chronic cough.  A CT scan performed several days later "showed scarring from prior infections, presumably tuberculosis, but no sign of active cancer or evidence of active tuberculosis."  J.C.L., D.O., opined:

Despite not having radiographic evidence of active tuberculosis at the time of death, [the Veteran] certainly could have had a degree of reactivated tuberculosis that was not yet showing on the CT scan.  There is also the possibility that his cough was just related to the long standing scarring in his lungs caused by his previous tuberculosis.  I think that it would not be unreasonable to assume that the pruritis and cough contributed to his fall which contributed to the rupture of the aneurysm and his death.

In October 2011, the Board noted that given the appellant's contentions and the opinion by J.C.L., D.O., a VA medical opinion was necessary.  The Board requested that a consulting physician address the theory of entitlement proposed by the appellant, and to provide an opinion as to whether the Veteran's service-connected disability, at least as likely as not, caused or contributed to cause or hastened his death.  If the opinion was negative, the consulting physician was asked to further opine as to whether any cause of the Veteran's death was somehow otherwise related to his service.

In an opinion dated in October 2011, a VA primary care nurse practitioner reviewed the Veteran's claims file and opined that his service-connected pleural tuberculosis did not cause or contribute to cause or hasten his death.  He explained that a review of the Veteran's claims file and his VA treatment records (from the Computerized Patient Record System (CPRS)) did not reveal a continuity of care for tuberculosis or conditions related to tuberculosis.  Furthermore, a review of past chest X-rays conducted at the VA also did not reveal conditions associated with tuberculosis.  The VA primary care nurse practitioner then stated that although the Veteran had been treated for a cough roughly 1-2 months prior to his death, that same cough had been present for about 2 months prior to that date, and there was nothing in the record to suggest that the cough was related to his past tuberculosis.  In an addendum opinion, also dated in October 2011, the VA primary care nurse practitioner stated:

The veteran's cause of death is unrelated to military service.  [His] death certificate states abdominal aneurysm and vascular disease were the primary causes of death.  There is no evidence these conditions were related to his military service.  The Veteran's other medical conditions listed in the [claims file] and [VA Medical Center CPRS] are not related to military service.

Regarding this opinion, the Board notes that in addition to the Veteran's claims file, the VA primary care nurse practitioner reviewed the Veteran's CPRS records.  However, a review of the record shows that apart from the reports from an April 1998 and an October 2004 VA chest X-ray, the remainder of the Veteran's CPRS records are not associated with the claims file.  The record on which a medical opinion is premised is pertinent evidence as it has bearing on the probative value of the opinion.  On remand, these records should be obtained from CPRS and associated with the claims file.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).

Also, the Board finds that the appellant's claim requires remand because the opinions of the October 2011 VA primary care nurse practitioner were themselves inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  Specifically, in opining that the Veteran's cause of death was not etiologically related to his service-connected pleural tuberculosis, he stated that there was no evidence to suggest that the cough that the Veteran had in the months leading up to his death was related to his pleural tuberculosis.  However, in the private healthcare provider's April 2008 medical opinion, he noted that CT scans conducted during the month of the Veteran's death showed scarring from prior infections.  He then presumed that such scarring was from the Veteran's past tuberculosis and stated that this could lead to coughing.  He also noted that although the CT scan did not show radiographic evidence of active tuberculosis, that did not preclude the possibility of him having some degree of reactivated tuberculosis that was not yet shown on the CT scan.  Because the October 2011 VA primary care nurse practitioner did not discuss (or even mention) these findings in his report, it is unclear whether such factors were considered when he provided his negative opinion (and whether the theory of causality proposed by Dr. J.C.L. is plausible/implausible based on the factual data).  Furthermore, the record reflects that additional private treatment records (from Montefiore Hospital and J.C.L., D.O./Carilion Clinic) were not associated with the record until after the VA primary care nurse practitioner reviewed the claims file.  Thus, it does not appear that he had an opportunity to review the entire record prior to rendering his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should secure for the record a complete copy of all VA treatment (CPRS) records that were reviewed and considered by the October 2011 VA primary care nurse practitioner when he provided an opinion in this matter.  

2. 	The RO should then arrange for the Veteran's claims file (and a copy of this remand) to be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's service connected pleural tuberculosis, at least as likely as not (i.e., a 50 percent or better probability), caused or contributed to cause or hastened his death.  The opinion should specifically address and discuss the plausibility of the appellant's theory of entitlement, i.e., that the Veteran's death-causing abdominal aortic aneurysm was ruptured as a result of his falls due to coughing spells caused or aggravated by his pleural tuberculosis.  If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service.

The consulting physician should explain the rationale for all opinions, citing to supporting factual evidence; the examiner should also comment on the opinions already of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).  

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

